
	
		IIA
		Calendar No. 461
		111th CONGRESS
		2d Session
		S. J. RES. 29
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2010
			Mr. McConnell (for
			 himself, Mrs. Feinstein,
			 Mr. McCain, Mr.
			 Durbin, Mr. Gregg,
			 Mr. Lieberman, Mr. Dodd, Mr.
			 Ensign, Mr. Bennett,
			 Mr. Cardin, Mr.
			 Lautenberg, Mr. Whitehouse,
			 Mr. Begich, Mr.
			 Feingold, Mr. Wyden,
			 Ms. Klobuchar, Ms. Mikulski, Mr.
			 Kyl, Mr. Coburn,
			 Mr. Alexander, Mr. Brown of Ohio, Mr.
			 Harkin, Mrs. Murray,
			 Ms. Snowe, Ms.
			 Collins, Mr. Voinovich,
			 Mr. Cochran, Mr. Inhofe, Mr.
			 Bunning, Ms. Murkowski,
			 Mr. Bond, Mrs.
			 Boxer, Mr. Menendez,
			 Ms. Stabenow, Mrs. Hutchison, Mr.
			 Burr, Mr. Wicker,
			 Mr. Chambliss, Mr. Isakson, Mr.
			 Hatch, Mr. Risch,
			 Mr. Graham, Mr.
			 Cornyn, Mr. Johanns,
			 Mr. Burris, Mrs. Gillibrand, Mr.
			 Sanders, Mr. Johnson,
			 Mrs. Shaheen, Mr. Udall of Colorado, Mr.
			 Brownback, Mr. Brown of
			 Massachusetts, Mr. Lugar,
			 Mr. Bennet, Mr.
			 Casey, Mr. Leahy,
			 Mr. Specter, Mr. Kerry, Mr.
			 Merkley, Mr. LeMieux,
			 Mr. Bingaman, Ms. Cantwell, Mr.
			 Tester, Mr. Franken,
			 Mrs. Hagan, Ms.
			 Landrieu, Mrs. Lincoln, and
			 Mr. Udall of New Mexico) introduced the
			 following joint resolution; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			May 10, 2010
			Committee discharged; referred to the
			 Committee on
			 Finance
		
		
			July 14, 2010
			Reported by Mr. Baucus,
			 without amendment
		
		JOINT RESOLUTION
		Approving the renewal of import
		  restrictions contained in the Burmese Freedom and Democracy Act of
		  2003.
	
	
		That Congress approves the renewal of
			 the import restrictions contained in section 3(a)(1) and section 3A(b)(1) and
			 (c)(1) of the Burmese Freedom and Democracy Act of 2003.
		
	
		July 14, 2010
		Reported without amendment
	
